DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.

Response to Amendments, Arguments
Applicant is thanked for their April 7, 2021 response to the July 2, 2020 Non Final Office Action.  Applicant's arguments have been fully considered, but they are not persuasive.
It is respectfully noted that support for the amendments to Claims 1 and 6 were not found in the specification at paragraphs 0025 – 0027 and in figure 3B, as stated by Applicant.  In particular, support is not found for the limitation “all the light from the LED lighting strip that illuminates the occupied space passes downward”, and will be discussed, below.
Regarding the response to the 35 USC §103 Rejection (Russier in view of Cursetjee et al), Applicant remarks
The examiner respectfully agrees that both the Russier and Cursetjee references fail to disclose either separately or in combination the subject matter of Claim 1 as amended.
Regarding the response to the 35 USC §103 Rejection (Cursetjee et al in view of Russier), Applicant remarks: Whether one starts with the Cursetjee reference or the Russier reference a the primary reference, the result of combining the two references remains the same namely both references lack several elements of independent Claim 1 as amended and as explained, above.
The examiner respectfully agrees that the results of combining the two references fails to disclose the amended Claim 1.
Regarding the response to the 35 USC §103 Rejection (Russier in view of Cursetjee et al in view of Wilcox), Applicant remarks: Independent Claim 6 includes the same elements of the invention that distinguish Claim 1 from the combination of the Russier reference and the Cursetjee reference.  Consequently, independent Claim 6 defines patentable subject matter for the same reasons given with respect to independent Claim 1.
The examiner respectfully agrees that the Russier and Cursetjee references, even when combined with the teaching of Wilcox, fail to disclose subject matter of Claim 6 as amended.

Claim Interpretations
In re Claim 1 and 6, the limitation “at least one LED lighting strip … optically communicating with the clear or translucent perforated air diffuser face” has been interpreted as if to mean  “at least one LED lighting strip … illuminates the clear or translucent perforated air diffuser face”

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.
In re Claims 1 and 6, written description is not found for the limitation “at least one LED lighting strip attached to an inside surface of the peripheral panel, displaced above the clear or translucent perforated air diffuser face, and optically communicating with the clear or translucent perforated air diffuser face so that all the light from the LED lighting strip that illuminates the occupied space passes downward through the clear or translucent perforated air diffuser face.”
As cited by Applicant, specification paragraphs 0025 – 0027 and figure 3B were reviewed for support the amendments, but a person having ordinary skill in the relevant art would not construe that the inventor had possession of a structure that provides wherein “all of the light…passes downward..” as claimed. 
Claims 2-5 and 7-9 are rejected as dependent on rejected claims 1 and 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular interest:  Hanai et al (US 9,140,462) teaches an air device (figs 5, 6) comprising at least one LED lighting strip (26) attached to an inside surface of a peripheral panel (25), displaced from the air diffuser face (8), and optically communicating with a light guide plate (25) so that light from the LED lighting strip that illuminates the occupied space passes through a lattice plate (fig 12: (25c)) (col 11, lns 44 – col 12, ln 7; col 13, lns 1 – 7).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M-F; 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762




/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762